COLORADO COURT OF APPEALS                                        2016COA94


Court of Appeals No. 15CA0278
Adams County District Court No. 13CR3552
Honorable Thomas R. Ensor, Judge


The People of the State of Colorado,

Plaintiff-Appellee,

v.

Wesley Faussett,

Defendant-Appellant.


                            JUDGMENT AFFIRMED

                                 Division I
                         Opinion by JUDGE DAILEY
                       Taubman and Freyre, JJ., concur

                          Announced June 16, 2016


Cynthia H. Coffman, Attorney General, Brian M. Lanni, Assistant Attorney
General, Denver, Colorado, for Plaintiff-Appellee

Leslie A. Goldstein, Alternate Defense Counsel, Steamboat Springs, Colorado,
for Defendant-Appellant
¶1    Defendant, Wesley Faussett, appeals the judgment of

 conviction entered on a jury verdict finding him guilty of aggravated

 motor vehicle theft in the first degree. We affirm.

                           I.    Background

¶2    Defendant’s conviction arose out of a theft of a Honda PCX150

 scooter from a residential parking lot.

¶3    Four days after the scooter was reported missing, police

 located a stolen pickup truck parked outside an apartment

 complex. With the use of GPS surveillance technology, they were

 able to follow the pickup and the individual operating it (the driver)

 as he drove the pickup to various places, including a storage unit,

 and ultimately arrested him.

¶4    Later, police discovered that the driver was “possibly involved”

 with the disappearance of other vehicles besides the pickup. While

 in custody, the driver made several phone calls to defendant and

 the driver’s girlfriend (the girlfriend). During these calls — which

 were monitored by the police — the driver talked to both defendant

 and the girlfriend about disposing of or selling the “bike” or

 “scooter.”




                                    1
¶5    Defendant was arrested for his involvement in the scooter’s

 theft. At trial, the prosecution presented the following evidence:

          On the day the scooter was stolen, the girlfriend rented a

           storage unit at the facility to which police had followed

           the driver in the pickup.

          The day after the scooter was stolen, the driver sent a

           text message to defendant saying, “[y]a, its [sic] a Honda

           PCX 150.”

          Inside the girlfriend’s storage unit, police found the

           stolen scooter’s license plate.

          Photographs captured from video surveillance footage

           obtained from the storage facility showed “three parties,

           what looks like moving a scooter, a motorcycle, into the

           back of a pickup” within weeks of the driver’s arrest.

          The storage facility’s manager testified that, the day after

           the video surveillance footage recorded three parties

           moving a “scooter” or “motorcycle” from the unit,

           defendant told her he broke the lock on the storage unit.

          The girlfriend testified that defendant told her that “he

           went to remove the bike” from the storage unit, to which

                                   2
           only he and the driver had a key, and damaged the unit’s

           lock in the process.

¶6    Defendant presented no witnesses or evidence on his behalf;

 he asserted, however, that the prosecution’s case against him was

 merely “[s]peculation, conjecture, [and] surmise.”

¶7    The jury found defendant guilty as charged, and the trial court

 sentenced him to six years in the custody of the Department of

 Corrections and three years’ parole.

                      II.   Denial of Continuance

¶8    Defendant first contends that the trial court erred in denying

 his motion for a continuance. We disagree.

¶9    A week before trial, defense counsel moved for a continuance,

 as pertinent here, on two grounds: (1) the prosecutor had

 re-interviewed the girlfriend and defense counsel wished to review a

 written report of the interview, once it had been completed; and

 (2) defense counsel had never met defendant outside of court to

 discuss the trial, and defendant had just that morning “mentioned




                                   3
  additional witnesses that should be interviewed and possibly

  subpoenaed.”1

¶ 10   The prosecution responded that it “did have conversations

  with the [girlfriend] . . . [b]ut it is consistent with what’s in

  discovery” and not “anything exculpatory or really ground

  shattering . . . .” On defendant’s other ground, the prosecution did

  not comment.

¶ 11   The trial court ultimately denied defendant’s motion for a

  continuance. First, it noted that, without any indication that the

  girlfriend had said something “relevant and important” to the

  prosecution, “the other side [does not] automatically get[] a chance

  to continue the matter” just because the prosecution re-interviewed

  her. Concerning “defendant’s noncooperation,” the trial court

  stated, “[T]hat’s his business. . . . [H]e made a choice. . . . If he

  decides not to talk to his attorney, I know that puts his attorney in

  1 In the trial court, defense counsel asserted a third ground for a
  continuance: that morning, the prosecution provided defense
  counsel with new discovery, i.e., video surveillance footage of the
  storage unit that contained the motor scooter. The videotape,
  which was not admitted at trial, was the source of the still
  photographs that were admitted without objection at trial. Because
  defendant appears to abandon on appeal this third ground for a
  continuance, we do not address it. See People v. Brooks, 250 P.3d
771, 772 (Colo. App. 2010).

                                       4
  an exceedingly difficult situation. . . . But her client has to take the

  case seriously . . . .”

¶ 12    We review a trial court’s denial of a motion for a continuance

  for an abuse of discretion. See People v. Alley, 232 P.3d 272, 274

  (Colo. App. 2010). “A trial court abuses its discretion in denying a

  motion to continue if, under the totality of the circumstances, its

  ruling is manifestly arbitrary, unreasonable, or unfair.” People v.

  Smith, 275 P.3d 715, 721 (Colo. App. 2011) (quoting People v.

  Mandez, 997 P.2d 1254, 1265 (Colo. App. 1999)).

¶ 13    “No mechanical test exists for determining whether the denial

  of a request for a continuance constitutes an abuse of discretion.

  Rather, the answer must be found within the circumstances of each

  case, particularly in the reasons presented to the trial judge at the

  time of the request.” People v. Roybal, 55 P.3d 144, 150 (Colo. App.

  2001). To obtain a reversal, a defendant must also show he or she

  was actually prejudiced by the denial of the continuance. Alley,
232 P.3d at 274.

¶ 14    Here, we perceive no abuse of discretion or prejudicial error

  committed by the trial court.




                                     5
¶ 15   With respect to defendant’s first ground for requesting a

  continuance, there was no suggestion either at the time or later,

  when the defense received a written report of the prosecution’s

  interview of the girlfriend, that she had said anything new or

  different from what she had previously said. See People v. Rivers,

  727 P.2d 394, 399 (Colo. App. 1986) (“Because no new information

  was unearthed . . . , the trial court did not abuse its discretion in

  denying defendant’s motion for continuance.”). Indeed, defense

  counsel notified the court that she “had an opportunity to speak at

  length” with the prosecution about the content of the interview.

  And, during cross-examination, defense counsel specifically

  referenced the additional interview and questioned the girlfriend

  about particular statements she made to the prosecution at that

  time. Thus, we are not persuaded by defendant’s assertion on

  appeal that “in order to adequately prepare for trial and to

  cross-examine [the girlfriend], the continuance was necessary.”

¶ 16   With respect to defendant’s other ground for requesting a

  continuance, as we read the record, any lack of communication

  between him and his counsel was the result of defendant’s own




                                     6
  actions,2 for which the court need not grant a continuance. See

  Johnson v. People, 172 Colo. 72, 80, 470 P.2d 37, 42 (1970) (finding

  no abuse of discretion in the trial court’s denial of a continuance

  where “the defendant had, at first, refused to cooperate with [his

  counsel],” leaving “[n]o real justification for the [continuance]” when

  the defendant asserted he was not prepared for trial); People in

  Interest of J.T., 13 P.3d 321, 322 (Colo. App. 2000) (finding no

  abuse of discretion in the trial court’s denial of a continuance on

  the eve of trial where “[the defendant] was responsible for not

  making himself available to his attorney”); see also People v.

  Jenkins, 997 P.2d 1044, 1138 (Cal. 2000) (affirming denial of

  continuance sought because of the defendant’s “persistent failure

  . . . to cooperate with counsel”).

¶ 17   Further, the defense made no offer of proof regarding what

  substantive testimony defendant expected from the additional

  witnesses, let alone who they were. See United States v. Johnson,

  977 F.2d 1360, 1366 (10th Cir. 1992) (“[W]hen a continuance is

  sought to obtain witnesses, the accused must show who . . . [the


  2Defense counsel informed the court that she had “made [her]self
  available to [defendant] on a number of occasions.”

                                       7
  witnesses] are, what their testimony will be, that the testimony will

  be competent and relevant, that the witnesses can probably be

  obtained if the continuance is granted, and that due diligence has

  been used to obtain their attendance on the day set for trial.”

  (quoting United States v. Harris, 441 F.2d 1333, 1336 (10th Cir.

  1971))); cf. People in Interest of N.F., 820 P.2d 1128, 1133

  (Colo. App. 1991) (noting where counsel makes no offer of proof as

  to what the witness’s testimony would have been, the

  reviewing court will not consider the alleged error to be prejudicial if

  it cannot determine from the record how the exclusion of evidence

  harmed the defendant’s case).

¶ 18   Under these circumstances, we perceive no error in the court’s

  exercise of discretion to deny a continuance on these grounds.

                         III.   Conflict of Interest

¶ 19   Defendant contends that “the trial court erred in failing to

  conduct an adequate inquiry [into the deteriorated relationship

  between him and his counsel] and further, should have appointed

  conflict-free counsel to represent [him].” We are not persuaded.

¶ 20   “When a defendant objects to court-appointed counsel, the

  trial court must inquire into the reasons for the [defendant’s]


                                      8
  dissatisfaction.” People v. Kelling, 151 P.3d 650, 653 (Colo. App.

  2006). If the defendant establishes good cause (e.g., a complete

  breakdown in communication, a conflict of interest, or an

  irreconcilable conflict that could lead to an apparently unjust

  verdict), the court must appoint substitute counsel. Id. However,

  before the substitution of counsel is warranted, the court must

  confirm that the defendant has “some well[-]founded reason for

  believing that the appointed attorney cannot or will not competently

  represent him.” Id. (quoting 3 Wayne R. LaFave, Jerold H. Israel &

  Nancy J. King, Criminal Procedure § 11.4(b), at 555 (2d ed. 1999)).

¶ 21   Here, defendant asserts that a substitution of counsel was

  warranted by a conflict of interest that he had with his appointed

  counsel. But before the trial court, defendant did not move for a

  substitution of counsel, nor did he voice any objection to or

  dissatisfaction with counsel. Indeed, defendant said nothing to the

  trial court about any concerns he had, if any, with counsel. Having

  expressed no dissatisfaction with counsel, he was not entitled to

  have the court make any inquiry, much less provide him with

  different counsel.




                                    9
¶ 22   Yet on appeal, defendant argues otherwise, asserting that the

  court was obliged to sua sponte make inquiries where the record

  demonstrated a conflict of interest arising from a “deteriorated”

  relationship or counsel’s insistence that defendant plead guilty

  contrary to defendant’s wishes.

¶ 23   Defendant’s assertions are not supported by the record. With

  respect to the deterioration, it was defense counsel, not defendant,

  who indicated that they had had limited communication, and even

  then, only to suggest that she needed a continuance to adequately

  represent him:

            [Defendant] and I have not met one time
            outside of court on this matter. When we
            appeared for the motions hearing, a new offer
            was extended to [him]. . . . I did speak with --
            by phone with [him] about that. And he
            ultimately rejected the offer. I have made
            myself available to [defendant] on a number of
            occasions. I have made discovery available to
            him, and here we stand a week before trial and
            we’ve never once reviewed this discovery
            together, old or new.

                   I am fearful of my ability to present an
            adequate defense for [defendant] without his
            assistance. Having gone through again with
            him this morning what the discovery contains,
            . . . he does believe that he can provide some
            information that would be helpful for me. . . .



                                    10
                   And so, . . . I am asking for a continuance
             of this matter. . . . He is willing to waive [his]
             right [of speedy trial] in order to assist me in
             preparing his defense.

  (Emphasis added.)

¶ 24   The type of “total breakdown” in communication which would

  warrant substitution of counsel must be evidenced by proof “of a

  severe and pervasive conflict with [the defendant’s] attorney or

  evidence that he had such minimal contact with the attorney that

  meaningful communication was not possible.” United States v. Lott,

  310 F.3d 1231, 1249 (10th Cir. 2002). Such a “total breakdown” is

  not evident from the record. To the contrary, defense counsel

  stated that she had discussed a possible plea agreement with

  defendant by phone and had made herself and the discovery

  available to defendant on multiple occasions. And, if anything,

  defense counsel’s statements provided hope that the attorney-client

  relationship could improve because she said “[defendant] believes

  that he can provide some information that would be helpful” and

  “he is willing . . . to assist [counsel] in preparing his defense.”

¶ 25   With respect to defendant’s assertion that “defense counsel

  was insistent upon [defendant] accepting a plea bargain,” the record



                                      11
  reflects only that (1) an offer was extended to defendant; (2) he and

  defense counsel spoke about the offer by phone; and

  (3) “[defendant] ultimately rejected the offer.” Nothing in the record

  suggests defense counsel did anything but “accept this decision and

  provide the best defense possible,” to which defendant says he was

  entitled. Cf. Duhon v. Nelson, 126 P.3d 262, 268 (Colo. App. 2005)

  (“Bare statements made in the litigants’ briefs cannot supply that

  which must appear from a certified record.”).

¶ 26   Because the record contains no reason to believe defendant

  was dissatisfied with counsel, the court was neither required to

  make any inquiry nor provide substitute counsel for defendant.

                     IV.   Co-Conspirator Statements

¶ 27   Lastly, defendant contends that the trial court erred in

  admitting evidence of four telephone calls made by the driver to

  either him or the girlfriend. We conclude that reversal is not

  warranted.

¶ 28   Prior to trial, the prosecution filed a “Motion in Limine

  Regarding the Admissibility of Co-Defendant Statements,” arguing

  that the statements made during the calls were admissible under




                                    12
  CRE 801(d)(2)(E) because they “were made by co-conspirators

  during the course and in furtherance of the conspiracy.”

¶ 29   Defense counsel objected to the introduction of or reference to

  any of the four calls (three with the girlfriend and one with

  defendant), arguing that she was “not sure” that the prosecution

  could, as required, prove (1) the existence of a conspiracy

  independent of the calls and (2) the calls were made during and in

  furtherance of the conspiracy.

¶ 30   The prosecution countered, arguing there was evidence of a

  conspiracy independent of the calls: (1) the girlfriend would testify

  that defendant was staying at her house and that she and

  defendant were working together to accumulate enough money to

  “bond out” the driver by selling the stolen scooter; and (2) the

  prosecution would present “testimony and evidence that [defendant]

  did, in fact, go to [the girlfriend’s] storage unit to get the bike in an

  effort to sell it, which is still an ongoing commission of the motor

  vehicle theft.”

¶ 31   The trial court found that there was evidence other than the

  calls themselves that suggested a conspiracy between the three




                                      13
  individuals,3 and that “disposing of [an] item to turn that item into

  money” is “part of stealing something” and therefore furthers the

  conspiracy. Thus, the trial court ruled the calls were admissible “as

  non-hearsay statements of co-conspirators, in furtherance of the

  conspiracy,” under CRE 801(d)(2)(E).

¶ 32   On appeal, defendant contends that the trial court erred in

  admitting the evidence under the co-conspirator statement rule.4

  We agree, in part.

¶ 33   We review a trial court’s evidentiary rulings for an abuse of

  discretion, People v. Douglas, 2012 COA 57, ¶ 41, which “will only

  be found upon a showing that the court misconstrued or misapplied




  3 The court noted there was evidence that (1) the three individuals
  “were working in concert with one another”; (2) they were all living
  together; and (3) defendant was seen with several other people, on
  different occasions, at the storage facility.

  4 Defendant also contends that the evidence was inadmissible
  because it was irrelevant. See CRE 401, 402. Defendant did not,
  however, object on this ground in the trial court. Consequently,
  reversal is not warranted on this ground absent a finding of plain
  error. See People v. Ujaama, 2012 COA 36, ¶¶ 37-38. No plain
  error is evident to us. See People v. Osorio-Bahena, 2013 COA 55,
  ¶ 69 (Plain error is error that is obvious, substantial, and “so
  undermine[s] the fundamental fairness of the trial itself as to cast
  serious doubt on the reliability of the judgment of conviction.”).

                                    14
  the law or otherwise reached a manifestly arbitrary, unreasonable,

  or unfair result.” People v. Pollard, 2013 COA 31M, ¶ 10.

¶ 34   CRE 801(d)(2)(E) allows “a statement by a coconspirator of a

  party during the course and in furtherance of the conspiracy” to be

  admitted.5

               The proponent of the statement bears the
               burden to establish by a preponderance of the
               evidence that the party against whom the
               statement is offered and the declarant were
               members of a conspiracy and that the
               declarant’s statement was made during the
               course of and in furtherance of the conspiracy.

  People v. Rivera, 56 P.3d 1155, 1166 (Colo. App. 2002). “The

  contents of the statement may be considered to establish the

  existence of a conspiracy and participation by the party against

  whom the statement is offered. However, there must be

  corroborating evidence apart from the contents of the statement

  itself.” Id.; see CRE 801(d)(2).




  5In Van Riper v. United States, 13 F.2d 961 (2d Cir. 1926), Judge
  Learned Hand described the reason for admitting such statements:
  “When men enter into an agreement for an unlawful end, they
  become ad hoc agents for one another, and have made ‘a
  partnership in crime.’ What one does pursuant to their common
  purpose, all do, and, as declarations may be such acts, they are
  competent against all.” Id. at 967.

                                     15
¶ 35   Here, the prosecution asserted that there was a conspiracy, of

  which defendant and the driver were a part, to steal and sell the

  scooter. The calls supported that assertion: in the first call, the

  driver tells the girlfriend that defendant “ordered that f***ing thing”

  and “said [he] could sell that”; in the second, defendant tells the

  driver that he still wants to sell the scooter and can make money

  doing so; and, in the third and fourth conversations, the driver and

  the girlfriend discuss defendant’s removal of the scooter from the

  storage unit, with the driver saying defendant “made money on that

  scooter.”

¶ 36   Further, there was corroborative evidence, apart from the calls

  themselves, of such a conspiracy:

           The girlfriend testified that the driver had admitted that

              he stole the scooter.

           The day after the scooter was stolen, the driver sent a

              text message to defendant saying, “[y]a, its [sic] a Honda

              PCX 150.”

           The girlfriend testified that, at the driver’s behest, she

              had rented the storage unit at which the scooter’s license

              plate was later found and, although the unit was rented

                                      16
            in her name, only the driver and defendant had keys to

            the unit (and were with the girlfriend when she rented it).

           Photographs captured from video surveillance footage

            showed “three parties, what looks like moving a scooter,

            a motorcycle, [from the storage unit] into the back of a

            pickup.”

           The girlfriend testified that defendant told her that he

            had damaged the storage unit’s lock in the process of

            removing the scooter therefrom.

           The storage facility’s manager identified defendant as the

            person who reported having broken the lock on the

            storage unit.

¶ 37   When combined with the proffered statements, the evidence

  was sufficient to support a finding that a conspiracy existed

  involving the driver and defendant.

¶ 38   Defendant asserts, however, that the calls were not made

  during the pendency of the conspiracy because, in his view, the

  conspiracy ended upon the theft of the scooter.

¶ 39   To be sure, “co-conspirator statements made after the

  conspirators attain the object of the conspiracy are not admissible

                                    17
  under [the co-conspirator] exception unless the proponent

  demonstrates ‘an express original agreement among the

  conspirators to continue to act in concert.’” Blecha v. People, 962
P.2d 931, 938 (Colo. 1998) (quoting Grunewald v. United States,

  353 U.S. 391, 404 (1957)). The proponent of the evidence “can

  satisfy this requirement by showing that the objectives of the

  original conspiracy include such an agreement or that there exists a

  separate conspiracy to conceal.” Id.

¶ 40   We discern no evidence tending to show that the objectives of

  the original conspiracy — or of a separate conspiracy — included

  concealment of evidence of the theft. That, however, does not end

  the inquiry because the “object of a conspiracy” is not necessarily

  confined to the commission of a particular crime. Rather,

  sometimes it includes events closely related to the commission of

  that crime. See, e.g., 2 McCormick on Evidence § 259, at 291 n.52

  (Kenneth S. Broun ed., 7th ed. 2013) (“[T]he aims of the conspiracy

  may extend beyond the commission of the crime to include

  additional related acts, such as a perpetrator receiving payment for

  his part, or securing proceeds from [a] murder victim’s trust.”)

  (citations omitted); id. at 291 (“Under some circumstances, the


                                    18
duration of the conspiracy is held to extend beyond the commission

of the principal crime to include closely connected disposition of its

fruits . . . .”); 4 Christopher B. Mueller & Laird C. Kirkpatrick,

Federal Evidence § 8:60, at 506-07 (4th ed. 2013) (noting, e.g., that

“the crime of arson, if committed for the purpose of collecting

insurance, continues after the property in question has been

destroyed, at least until the object of collecting payment has been

realized, and for similar reasons conspiracy to commit robbery does

not end until the thieves divide the loot”); see also State v. Yslas,

676 P.2d 1118, 1122 (Ariz. 1984) (indicating that a conspiracy is

still operative “where conspirators make specific pre-planned efforts

of escape, payment, concealment, or conversion of the fruits of the

crime”) (emphasis omitted).6



6 Because CRE 801(d)(2)(E) is identical to a provision found in the
federal rules of evidence and in the rules of evidence of many states,
we consider cases from, and authorities concerning, those
jurisdictions persuasive. See, e.g., Faris v. Rothenberg, 648 P.2d
1089, 1091 n.1 (Colo. 1982) (“Fed.R.Civ.P. 63 is identical to
C.R.C.P. 63. Thus, federal cases and authorities interpreting the
federal rule are highly persuasive.”); cf. Pueblo Bancorporation v.
Lindoe, Inc., 63 P.3d 353, 364 (Colo. 2003) (“The interpretation of
other states is especially persuasive” in part because “the language
of the Colorado statute . . . is nearly identical to the language of
dissenters’ rights statutes around the country.”).


                                   19
¶ 41   Here, the record supports the conclusion that the aim of the

  conspiracy was not just to steal the scooter, but to sell (and obtain

  the proceeds from the sale of) it as well. Thus, the conspiracy

  would not terminate until the scooter was sold and the proceeds of

  the sale were distributed. See, e.g., United States v. Kahan, 572
F.2d 923, 935 (2d Cir. 1978) (“It is too easy to argue that the

  conspiracy was at an end when the object of the conspiracy as

  charged was realized in appellants’ receipt and possession of the

  stolen property . . . . But the Court was not free to rule as a matter

  of law that the conspiracy did not include payment by appellants as

  a term or to rule that the conspiracy ended with the seizure and

  arrests.”) (citation omitted); Williams v. United States, 655 A.2d 310,

  314 (D.C. 1995) (“Many courts have recognized that the division of

  the spoils is a continuing part of the crime, including conspiracy.”).

¶ 42   Because the calls indicate the scooter had not been sold by the

  time of at least the first two conversations, and that the proceeds

  had not been distributed between defendant and the driver by the

  time of any of the four conversations, the statements in each of the

  four calls were made during the pendency of the conspiracy.




                                    20
¶ 43   The remaining question is whether the statements were made

  “in furtherance” of the conspiracy.

¶ 44   “The [in furtherance] limitation is usually expressed in terms

  of an exclusion of statements that were casual conversation, idle

  gossip, or mere narratives of past events.” Williams, 655 A.2d at

  313; see 5 Jack B. Weinstein & Margaret A. Berger, Weinstein’s

  Federal Evidence § 801.34[5], at 801-117 (Joseph M. McLaughlin

  ed., 2d ed. 2015) (“In general, this requirement bars ‘mere

  narratives of past successes or failures’ and a ‘conspirator’s casual

  comments.’”); see also, e.g., Fratta v. Quarterman, 536 F.3d 485,

  504 (5th Cir. 2008) (reporting the conspiracy’s status without

  “advanc[ing] the cause of or facilitat[ing] the conspiracy” did not

  constitute statements in furtherance of the conspiracy); United

  States v. Darwich, 337 F.3d 645, 657 (6th Cir. 2003) (finding casual

  conversation about how much marijuana was bagged was simply

  “idle chatter” that did not further the conspiracy (quoting United

  States v. Tocco, 200 F.3d 401, 419 (6th Cir. 2000))); United States v.

  Desena, 260 F.3d 150, 158 (2d Cir. 2001) (finding “casual

  storytelling in a bar, more than two years after the event,” was “idle

  chatter” that was not in furtherance of the conspiracy); United


                                    21
  States v. Fielding, 645 F.2d 719, 726-27 (9th Cir. 1981) (finding

  mere narrative declarations that do not further the objectives of the

  conspiracy, such as those that induce others to join, are not in

  furtherance of the conspiracy).

¶ 45   The furtherance requirement is satisfied, however, by “any

  statement that ‘can reasonably be interpreted as encouraging a

  co-conspirator or other person to advance the conspiracy, or as

  enhancing a co-conspirator[’s] or other person’s usefulness to the

  conspiracy.’” 5 Weinstein & Berger, § 801.34[5], at 801-117

  (quoting United States v. Tarantino, 846 F.2d 1384, 1412 (D.C. Cir.

  1988)); see United States v. Cruz-Rea, 626 F.3d 929, 937 (7th Cir.

  2010) (noting that a statement susceptible of alternative

  interpretations need not have been made exclusively or even

  primarily to further the conspiracy as long as a reasonable basis

  exists for concluding it furthered the conspiracy). “Statements

  generally satisfy the furtherance requirement if the speaker is trying

  to get transactions started on behalf of the conspiracy . . . .” 4

  Mueller & Kirkpatrick, § 8:61, at 514.7


  7 The furtherance requirement can also be satisfied by statements
  that describe past occurrences to other members in order to map

                                    22
¶ 46   With these principles in mind, we consider the four calls, the

  pertinent parts of which are attached as Appendix 1 to this opinion.

¶ 47   The first call was between the driver and the girlfriend, while

  the second call was between the driver and defendant. In those

  calls, first the driver, then defendant, proposed a course of action,

  consistent with what the driver indicated was the original object of

  the conspiracy — i.e., selling the stolen scooter (regardless of

  whether the money would be used to post bail for the driver).

  Because the conspirators were not, in either instance, involved in

  idle chatter or merely a narrative of past events, but rather, were

  proposing measures to advance the aims of the conspiracy, the

  statements in those two calls were properly admitted under CRE

  801(d)(2)(E).8



  out future strategy and by statements that keep other members of
  the venture current on the progress and problems that are being
  encountered, and certainly statements relating to payment or
  compensation or reward for participating and contributing to the
  criminal enterprise can further the venture.

  4 Christopher B. Mueller & Laird C. Kirkpatrick, Federal Evidence
  § 8:61, at 515-16 (4th ed. 2013) (footnotes omitted).

  8The statements in the second call — the one involving the driver
  and defendant — were admissible on other grounds as well. See
  People v. Chase, 2013 COA 27, ¶ 17 (noting an appellate court “may

                                    23
¶ 48   The same cannot, however, be said with respect to the

  statements recorded in the latter two calls. Both of those calls were

  between the driver and the girlfriend.

¶ 49   In the third call, the driver does not propose anything be done

  with the scooter or its proceeds. He instead postulates that the

  scooter had been sold, adding, “[Defendant] didn’t go down there to

  get rid of [the scooter] for you or for me. He made money on it. . . .

  [T]he bottom line is [defendant] is getting over on us.” A statement

  indicating that one conspirator believed he had been betrayed by

  the other can hardly be characterized as having a purpose of

  furthering or advancing the aims of the conspiracy.

¶ 50   The fourth call does not satisfy this requirement either. In

  that call, the driver seems surprised, and then displeased, to find

  out that defendant is now renting the storage unit and has moved

  all of the driver’s possessions out of it. The driver’s disparaging



  affirm a [district] court’s ruling on grounds different from those
  employed by that court, as long as they are supported by the
  record”). Defendant’s statements during the call constituted
  admissions by a party-opponent. See CRE 801(d)(2); People v.
  Gable, 647 P.2d 246, 255 (Colo. App. 1982). And, the driver’s
  statements were admissible nonhearsay because they placed
  defendant’s statements in context, making the call understandable
  to the jury. See People v. Glover, 2015 COA 16, ¶ 42.

                                    24
  remark about defendant —“[Defendant] probably kept some stuff

  that he wanted. Like the scooter, for instance. You know? I

  guarantee you he made money on that scooter.” — is more akin to

  idle chatter or speculation than direction, encouragement, or a

  proposed course of action for advancing the aims of the conspiracy.

  Thus, it too would not satisfy the furtherance requirement of CRE

  801(d)(2)(E).

¶ 51   Because the statements in the third and fourth calls did not

  satisfy the “in furtherance” requirement of CRE 801(d)(2)(E), the

  trial court abused its discretion in admitting them at trial.

¶ 52   Under Crim. P. 52(a), we are to disregard a harmless error.

  “Because the trial court’s error is not one of constitutional

  dimension, defendant bears the burden of showing prejudice from

  the error.” People v. Casias, 2012 COA 117, ¶ 60 (citation omitted).

  To obtain reversal, defendant must establish a reasonable

  probability that the inadmissible detail contributed to his

  conviction. See id. at ¶ 62.

¶ 53   A “reasonable probability” does not mean that it is “more likely

  than not” that the error caused the defendant’s conviction; rather, it




                                    25
  means only a probability sufficient to undermine confidence in the

  outcome of the case. Id. at ¶ 63.

¶ 54   In assessing the harmlessness of error in admitting evidence,

  we consider a number of factors, including the importance of the

  evidence to the prosecution’s case, see People v. Bass, 155 P.3d
547, 551 (Colo. App. 2006); whether the proffered evidence was

  cumulative; the presence of other evidence corroborating or

  contradicting the point for which the evidence was offered; and the

  overall strength of the state’s case, Casias, ¶ 64. “‘[T]he single most

  important factor’ in a nonconstitutional harmless error inquiry is

  whether the case was ‘close.’” Id. at ¶ 69 (quoting United States v.

  Ince, 21 F.3d 576, 584 (4th Cir. 1994)).

¶ 55   Here, we cannot say that the statements in the erroneously

  admitted third and fourth calls were wholly unimportant to the

  prosecution. However, unlike the first two calls, the prosecution

  never referenced the third or fourth call in its opening statement or

  opening and rebuttal closing arguments. The prosecution, then,

  did not place any emphasis on the statements in the third and

  fourth calls.




                                      26
¶ 56   The statements contained in the third and fourth calls were

  not technically cumulative of other evidence, nor were they

  corroborated or contradicted by other evidence in the case. They

  were, though, of relatively minor consequence compared to those in

  the admissible first two calls.

¶ 57   Finally, this was not, in our view, a close case. In addition to

  the admissible evidence of the first two calls, the prosecution

  presented (1) a text message from the driver to defendant in which

  the driver identified the type of scooter that had been stolen;

  (2) testimony from the girlfriend identifying defendant as being with

  her (and receiving a key) when she rented the storage unit in which

  the scooter’s license plates were later found; (3) security footage of

  three men removing what appeared to be a “scooter” or “motorcycle”

  from the storage unit; and (4) testimony, from the girlfriend and the

  storage unit manager, that defendant admitted, the day after the

  three men were surveilled removing the “scooter” or “motorcycle”

  from the unit, that he had broken the lock to get into the storage

  unit the previous day. In response, the defense presented no

  evidence and argued only that the prosecution’s case was based on

  speculation.


                                     27
¶ 58   Because the inadmissible evidence was not an important part

  of the prosecution’s case, because the inadmissible evidence paled

  in significance to the properly admitted phone call evidence, and

  because this was not a “close” case, we perceive no reasonable

  probability that the court’s evidentiary error influenced the jury’s

  verdict in any manner. Consequently, the erroneously admitted

  evidence was harmless, and reversal is not warranted.

                             V.   Conclusion

¶ 59   The judgment of conviction is affirmed.

¶ 60   JUDGE TAUBMAN and JUDGE FREYRE concur.




                                    28
                             APPENDIX 1

The first call (between the driver and the girlfriend):

           Driver: Was [defendant] not helping you come
           up with this money [for bail] or what?

           Girlfriend: [Defendant] is trying, babe. With
           what we have for . . . pawning, there’s
           nothing. . . . He was like, it would be different
           if he would have put some of the good stuff in
           your, um, shed. But nothing of value is in
           yours. I’m like, I know.

           Driver: Well, that scooter.

           Girlfriend: Nobody wants to touch that thing
           with a 10-foot pole.

           Driver: Why? The f***ed up thing is
           [defendant] and [another individual] ordered
           that f***ing thing. They said they could sell
           that.

           Girlfriend: There’s [sic] too many cc’s.

           Driver: It doesn’t matter how many cc’s,
           babe. Nobody can get it legal no matter if it’s
           59 cc’s or 49 cc’s or higher. It doesn’t matter
           how many cc’s it is, nobody can get it legal
           anyway. Well, go pick up another one
           then. And sell that to them, ya know?

The second call (between the driver and defendant):

           Defendant: We got raided this morning. You
           know that don’t you?

           Driver: I heard something about that, yeah.


                                   29
           Defendant: . . . All the good shit I brought over
           to [the girlfriend]. . . . She wants to just move
           the bike out ‘cause she’s scared and I keep
           telling her hang on I’ll sell it. . . . I’ll get
           something for it. I’m trying to, I’m trying to.

           Driver: Yeah, even if it’s fifty bucks.

           Defendant: That’s what I’m saying. So don’t let
           her just throw it away, ‘cause I’ll find
           somebody . . . .

           Driver: Well if it’s still in there by the time I get
           out, I’m gonna go take it back to where it
           belongs (laughing).

The third call (between the driver and the girlfriend):

           Driver: Guess what happened with the scooter
           too. . . . [Defendant] didn’t go down there to
           get rid of that for you or for me, he made
           money on it. He made money on that.

           Girlfriend: . . . I tried to call down there today
           because there were two locks on there . . . .

           Driver: . . . Maybe [defendant] put two on
           there.

           Girlfriend: I don’t know.

           Driver: You think [defendant] got rid of that
           scooter for no reason? F*** no, he made
           money on it.
           ...
           Girlfriend: I know this much, I’m glad it’s gone.




                                    30
          Driver: I know, I’m glad it’s gone too. Don’t get
          me wrong, I woulda paid to f***in’ get rid of
          that thing. You know? But still, the bottom
          line is [defendant] is getting over on us. Ok?
          Um, also, there’s license plates, too, that
          somebody needs to get rid of.

          Girlfriend: Where?

          Driver: Um, same room as the other deal. . . .
          It’s hidden kinda good. It’s not like out in the
          open. It’s up and, ya know, tucked away
          somewhere. . . . I think there’s two of
          them. . . . I found those walking down the
          street.

The fourth call (between the driver and the girlfriend):

          Driver: You can try to send [defendant] over
          there and clean it.

          ....

          Girlfriend: [Defendant] is renting it.

          ....

          Driver: How would you not tell me that?

          ....

          Girlfriend: Your stuff’s not in there.

          Driver: Well it was in there and . . . as far as
          we know [defendant] moved it all out. He
          probably kept some stuff that he wanted. Like
          the scooter, for instance. You know? I
          guarantee you he made money on that scooter.



                                  31
Girlfriend: I’m sure he did.




                       32